 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   patrick.rose@usdoj.gov
 7 Attorneys for the United States

 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11 KAYSEE NITTA,
                                                        2:17-cv-01137-GMN-CWH
12                  Plaintiff,

13          v.                                          Stipulation and Order to Extend
                                                        Deadline for Reply Brief
14 UNITED STATES OF AMERICA,                            (First Request)

15                  Defendant.

16

17          Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure and Rule IA 6-1 of

18 this Court’s Local Rules, the parties, through undersigned counsel, stipulate to a one-week

19 extension, from March 25, 2019 to April 1, 2019, for the United States to file its reply to

20 Plaintiff’s opposition (ECF No. 41, filed 03/01/19) to the United States’ Motion to

21 Dismiss or, in the alternative, Summary Judgment (ECF No. 32, filed 12/17/18). This is

22 the first request to extend the reply deadline, although such deadline resulted from a

23 previous extension for Plaintiff’s opposition, along with a reset briefing schedule following

24 the end of partial government shutdown. See ECF Nos. 35, 40.

25          Since the filing of Plaintiff’s opposition, undersigned defense counsel has had to

26 devote time and attention to other matters including travel and out-of-state depositions in

27 the case of Lawrence et al v. Las Vegas Metropolitan Police Dept., et al., case no. 2:16-cv-03039-

28 RFB-NJK. Counsel has out-of-the office appointments on March 22 and 25, 2019, as well
 1   as a response due on March 25, 2019 in Allstate Fire & Cas. Ins. Co. v. Barbara Ruud, et. al.,

 2   2:18-cv-02303-JCM-CWH.

 3          Given these circumstances and other duties, undersigned counsel requires the

 4   additional time requested herein to adequately prepare the reply brief in the present matter.

 5   Accordingly, the parties stipulate to extend the deadline for the United States’ reply brief

 6   from March 25, 2019 to April 1, 2019. This stipulated request is submitted for the reasons

 7   explained above, in good faith, and not for purposes of undue delay.

 8          Respectfully submitted this 19th day of March 2019.

 9
      SGRO & ROGER                                    NICHOLAS A. TRUTANICH
10                                                    United States Attorney
11    /s/ Anthony P. Sgro                             /s/ Patrick A. Rose
      ANTHONY P. SGRO                                 PATRICK A. ROSE
12    720 S. 7th Street, 3rd Floor                    Assistant United States Attorney
      Las Vegas, Nevada 89101
13    Attorney for Plaintiff                          Attorneys for the United States
14

15

16

17

18

19                                                  IT IS SO ORDERED.
20

21                                                  ______________________________________
                                                    Gloria M. Navarro, Chief Judge
22                                                  UNITED STATES DISTRICT COURT

23

24                                                  DATED this _____
                                                                19 day of March, 2019.

25

26

27

28


                                                     2
